 DOWNTOWN FORD SALESDowntown Ford Sales and Steve ThompsonDowntown Ford Sales, Employer-Petitioner andTeamsters Professional, Public, Medical, Auto-motive and Miscellaneous Employees, Local165, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 20-CA-15765 and 20-RM-2346February 19, 1982DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN VAN DE WATER ANI)MEMBERS JENKINS AND HUNTI ROn October 1, 1981, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Teamsters Profes-sional, Public, Medical, Automotive and Miscella-neous Employees, Local 165, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, and that said labor organi-zation is not the exclusive representative of all theemployees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Re-lations Act, as amended.DECISIONSIATITMINI 01: IHli CASI-RICHA)RD D. TAPI.nZ., Administrative Law Judge:These consolidated cases were heard in Sacramento,California, on May 12, 1981.The charge in Case 20-CA-15765 was filed on Octo-ber 24, 1980, by Steve Thompson, an individual. Thecomplaint, which issued on December 18, 1980, allegesthat Downtown Ford Sales, herein called the Company,violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended.On January 23, 1981, the Company filed a petition foran election in Case 20-RM-2346. Teamsters Professional,Public, Medical, Automotive and Miscellaneous Employ-ees, Local 165, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, was the incumbent Union. Pur-suant to a Stipulation for Certification Upon ConsentElection approved by the Acting Regional Director ofRegion 20 on February 13, 1981, an election by secretballot was conducted on March 13, 1981. among the em-ployees of the Company in an agreed-upon appropriatebargaining unit.' The tally of ballots, which was servedon the parties immediately following the election,showed that of approximately seven eligible voters.seven cast ballots of which three were for the Union,three were against the Union, and one was challenged.The challenge was therefore critical in determining theoutcome of the election. The challenged ballot was castby Steve Thompson. The complaint in Case 20-CA-15765 alleges that Thompson was discharged in violationof Section 8(a)(3) of the Act before the date of the elec-tion. On April 9, 1981, the Acting Regional Director forRegion 20 issued his Report on Challenged Ballot, OrderConsolidating Cases, and Notice of Hearing in which itwas ordered that a hearing be held to resolve the issuesraised by the challenged ballot and that the hearing beconsolidated with the hearing in Case 20-CA-15765 tobe held before an administrative law judge. The ActingRegional Director requested the Administrative LawJudge to prepare and cause to be served on the parties areport containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of the challenged ballot.IssuesThe primary issues are:1. Whether the Company through its vice presidentand general sales manager, Steve Pleau, violated Section8(a)(1) of the Act on July 30, 1980, by threatening to dis-charge Steve Thompson unless he withdrew a grievancehe had filed with the Union.2. Whether the Company violated Section 8(a)(1) and(3) of the Act on July 31, 1980, by discharging Thomp-son because he refused to withdraw that grievance.I The bargaining unit was: All automoitve malnlenance specialists.combination employees,, miscellaneous employees, recreational vehicleemployees, and [ol' truck employees: excluding clerical employees. ma-chinlsi~ employeee, guards, sales employees. and super\isors as defirledhy the Act260 NLRB No. 51309 DECISIONS OF NATIONAl LABOR RELATIONS BOARD3. Whether the challenge to Thompson's ballot shouldbe sustained.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Coun-sel for the General Counsel and for the Company arguedorally at the close of the hearing. No briefs were filed.Upon the entire record in the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THI BUSINESS OF THI COMPANYThe Company, a California corporation with an officeand place of business in Sacramento, California, is en-gaged in the retail sale and service of motor vehicles.During the calendar year immediately preceding issuanceof complaint, the Company derived gross revenues inexcess of $500,000 and during that same period of timepurchased and received at its Sacramento, California, fa-cility goods valued in excess of $5,000 directly frompoints outside California. The complaint alleges, theCompany admits, and I find that the Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE: L.AOR ORGANIZATION INVOL.VtI)The Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE Al I GEI) UNIFAIR L.ABOR PRACTICIESA. BackgroundThe Company had a collective-bargaining agreementwith the Union that was effective by its terms from Janu-ary 1, 1978, to December 31, 1980.Steve Thompson was hired by the Company in June1978 as an automotive maintenance specialist at $6.92 anhour. He worked as a lube man and performed light me-chanical jobs such as oil changes, lubrications, and trans-mission servicing. He was the only company employee inthat classification. In April 1980 there was not enoughwork to keep Thompson fully occupied and on April 30,1980, he, along with other employees, was laid off.There is no contention that the layoff was unlawfulunder the Act.Thompson was a member of the Union and was cov-ered by the Union's contract. The Company also has acontract with the Machinists Union. After his layoffThompson made inquiries concerning the type of workbeing done by employees represented by the MachinistsUnion.On June 20, 1980, Thompson went to the Union'soffice and spoke to the secretary-treasurer, Vern Shorey.At that time he submitted a written statement requestingthat grievance procedures be taken against the Company.In that statement he contended in substance that theCompany violated the contract by laying him off and as-signing work that he should have performed to membersof the Machinists Union Shorey assigned the matter toUnion Business Representative Jean Starns for process-ing. Pursuant to the Union's outstanding policy Starnsdid not show Thompson's June 20 written statement tothe Company but did make inquiry of the Company con-cerning the matter. On June 30, 1980, Starns notifiedThompson that the June 20 grievance had been investi-gated, that the investigation indicated that there was notenough work of the sort that Thompson did to warrantrecall from layoff, and that as far as Starns was con-cerned the grievance was closed.2The Company has weekly management meetings. Atone of those meetings in July 1980 it was decided torecall one laid-off employee for a 6-week period to fill infor another employee who was taking a leave of absence.The job opening was for a lot position which primarilyinvolved the washing of cars and keeping the lot clean.It paid $6.67 an hour. Thompson was offered that job onthe basis of his seniority ranking.:' Thompson was of-fered that position and he accepted it. He returned towork on July 21, 1980, even though the job involved lessskills than those of a lube man and even though his paywas 25 cents an hour less than he had previsouslyearned. However he was overtly dissatisfied with thenew job. On July 23, 1980, Thompson asked the Compa-ny's vice president and general sales manager, StevePleau,4when he would be returned to work in the shop.Pleau said that there were not enough jobs and he couldnot guarantee whether or not Thompson would return tothat position. Shortly after the recall Thompson com-plained about his new job on the lot to Assistant ServiceManager Terry Conroy.5Thompson said that he was alube man, that he did not want to wash cars, and that hewas too good to be washing cars. Conroy also receivedreports that Thompson was complaining to the mechan-ics who were ribbing him because he was washing cars.On or about three occasions Conroy saw Thompson inthe shop area talking to mechanics when Thompson wassupposed to be washing cars in a different area. On allthree occasions mechanics complained to Conroy thatThompson kept talking to them when they were tryingto work. On two occasions Conroy saw Thompson in2 ()1 OOtober 21. 198). Slarns wrote Thompson as follows,I'his is a follows-up if our telephone conversation of October 20.1480. I spoke with you then in response to your office ,visit of Octo-her 17, 190.At that time (October 17th) you indicated to me that the NationalLahbor Relations Board had told you that this local could attachDtownltowu n Frd's records to investigate whether or not there wasenough work being done to warrant recalling you from lay-offAs I indicated to you on June 30th and on October 17th and againon October 20th, the grievance you filed on June 20th was tinmelyand was investigated by Vern Shorey. Art Rose and myself in atimely and proper fashion The results of the investigation weregiscn Il o you ton June 30thl These results indicated there was notenough work, of the sort you do. to warrant a recall from lay-offAs far as I am concerned, at this time. the grievance is clhased as Iindicated to you on June 30, 1980I recognize you are seeking your job hack. but the previous griev-ance iyou filed is not the route to go: There is no contention that the failure to recall Thompson beforethat tine ,r that the recall itself was in siolation of the Act4 That 'als Sticve Pleau's position during all times relesvanl hereto. Thecomplainl alleges, the answer admits, and I find that he was a supers'l, rand agent iof the ColmpanL within the meanling ef the ActI Conros was alsit dispatcher and sersice ad'sisor310 D)OWNTOWN F()RD SALESthe dispatch office looking at records. Conroy toldThompson that he was not supposed to be there and hewas supposed to be out washing cars.Toward the end of July Conroy reported the above in-cidents to Steve Pleau. He told Pleau that Thompsonwas unhappy with his work. was complaining, and waswandering around the shop talking to mechanics. As aresult of the reports that he had received. Steve Pleauhad a conversation with Thompson on July 30, 1980.The conversation is discussed in section B below.Shortly after his recall Thompson examined the dis-patcher's repair log sheets and he decided that therewere a sufficient number of jobs to require his being re-hired as a lube man. He went to the union hall and re-ported that to the Union's secretary-treasurer. Shorey.Shorey called the Company's president, Gene Pleau,6and told him that he had been informed that there wereenough jobs being done in the shop for Thompson toreturn. He asked Gene Pleau whether it was true orfalse. After the conversation, Shorey told Thompson thatGene Pleau had denied that there were enough jobs.7That conversation took place shortly after Thompsonwas recalled. Not long thereafter Thompson againlooked at the log sheets and again came to the conclu-sion that there were enough jobs being done by the Ma-chinists Union for him to be recalled. He again returnedto the Union and told Shorey that there was enoughwork for him. Shorey called Gene Pleau and said that ithad come to his attention that the Company's worksheetsrevealed more jobs than the Union had been led to be-lieve. Pleau said, "I'll put you on hold. There seems tobe a nigger in the woodpile somewhere." After a shorttime Pleau came back on the phone and read off somefigures to Shorey. Shorey asked whether he could seethe records and Pleau replied something to the effectthat the Company did not have the records the Unionwas looking for. There is no evidence that the Uniontook any further action on the Thompson matter untilsubstantially after Thompson left the Company's employon July 31, 1980.96 Gene Pleau is Steve Pleau's father II is admitted and I find thatGene Pleau is a supervisor and agent (of the CompanyI This finding is based on the testimony of Thompson. Gene Pleau didnot testify and Shorey testified that he could only recall one conversationwith Gene Pleau, which is set forth below." At first Shorey testified that Pleau told him "no" wvhen he asked tosee the records. Later in his testimony Shorey averred that Pleau toldhim the Company did not have the records Shorey was looking for orthat there were no records available for the Union9 After he left the Company's employ. Thompson continued to pressthe Union to take action On October 21. 1980. the Union sent Thompsonthe letter that is quoted in fn. 2, above, which indicated that the Unionconsidered Thompson's grievance closed as of June 30, 1980. On October24. 1980, Thompson filed an unfair labor practice charge against theUnion alleging that the Union Was failing to represent him fairly TheUnion agreed to proceed with Thompson's claim and Thompson with-drew the unfair labor practice charge Later the Union filed a lasuiiagainst the Company to force the Company to go to a board of adjustmeni As of the date of the hearing in the instant case a hearing before uboard of adjustment had been scheduled but had not yet taken placeB. The July 30, 1980. Conversation Between SteveP/eau and Thompson--The 8(a)(1) Allegations-Factsand ConclusionParagraph 9 of the complaint alleges that on July 30,1980, the Company through Steve Pleau threatened todischarge Thompson unless Thompson withdrew agrievance. Thompson and Pleau did have a conversationon that date. Thompson testified to facts that would indi-cate that an unlawful threat was made and Pleau testifiedto the contrary. There was no one else present duringthat conversation and the issue rests squarely on thequestion of whether to believe Thompson or Pleau.Thompson's version of the conversation was as fol-lows. Thompson was working in the supply room locat-ed in the used-car lot at 4 p.m. on July 30, 1980, whenSteve Pleau came into the room. Pleau asked Thompsonwhat Thompson's problem was and Thompson repliedthat he did not have a problem. Pleau said that Thomp-son should be happy to be working and that the Compa-ny could have hired someone off the street to wash cars.Thompson replied that at age 24 he saw no glory inwashing cars and that he already had 2 years' employ-ment in the shop with no one complaining about his abil-ity. Pleau said that there was no work in the shop thatrequired his services and Thompson asked why he hadnot been considered for two positions that had beenfilled by journeymen mechanics. Pleau replied that theCompany felt he did not have the required ability to per-form those jobs. Thompson said that until the Companyproved to him and the Union through documentationthat there was not enough work that he was not going todrop any grievance. Pleau replied that Thompson hadovernight to consider the situation and that Thompsonwould be out of work unless he dismissed the grievanceand stopped hassling the Company with the Union.Pleau's version of the incident was as follows. Pleauspoke to Thompson on July 30 because of the reportsthat Pleau had received from Conroy to the effect thatThompson was unhappy with his job and had been com-plaining to different people in the shop. Steve Pleauknew that Union Business Agent Starns had called theCompany and spoken to his father sometime before butas far as he knew a grievance was never filed and he wasunaware that Shorey had called. He knew of no problemat that point with regard to the April 30 layoff ofThompson. Based on the reports he had received fromConroy about Thompson's being unhappy with thework, Pleau asked Thompson what the problem was andwhy Thompson could not perform the job as outlined inthe Union's agreement. Thompson complained of finan-cial problems and his inability to move up in the shopand Thompson asked why he had been passed up for amechanic's position. Pleau told him that his job qualifica-tions were not such as to make the Company feel that hewas capable of handling the work. Thompson said thathe thought a lot boy's job was a step in the opposite di-rection and that he was not progressing. Pleau repliedthat the economic situation was such that a number ofpeople were having to do jobs that they did not care for.Pleau said that the particular job that Thompson hadwas available to him for about 6 weeks because another311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion member with more seniority was on leave of ab-sence and there were no guarantees that Thompson wasgoing to be a mechanic or would go back to the luberack. Pleau also said that he could not predict the econo-my and there would have to be a lot of adjustments. Hesaid he could not make any guarantees about the futurebut that right then there were 6 weeks of work and hewould like Thompson to do the job as it stood. Thomp-son remarked that he had been to the Union and that hefelt the Company was giving his work away to the ma-chinists. He told Pleau that he wanted to go back todoing the lube work. Pleau said that the Company didnot have enough work for Thompson at the lube rack ona full-time basis, that in the past Thompson had left after2 or 3 hours on the lube rack, that now Thompson hadfull time employment for at least 6 weeks, that thingscould change for the better, and that Thompson wasbetter off the way he was than with intermittent employ-ment. Pleau said that he wanted the complaining aboutthe type of work to end and he wanted Thompson justto do the job under the contract. He also told Thompsonthat he could not change the job and that it was up toThompson to decide whether Thompson wanted to con-tinue to work there or wanted to leave. Thompson saidthat he would have to think about it. The word "griev-ance" was not mentioned in the conversation and Pleaudid not say anything about firing Thompson if Thomp-son did not stop making trouble.As between Pleau and Thompson I credit Pleau.Pleau's demeanor on the stand was such as to instill con-fidence in his credibility. That was not true with regardto Thompson. In addition the surrounding circumstancesgive support to Pleau's contention. The complaint thatThompson had filed with the Union was not shown tothe Company. As far as the Company knew there was noproblem except for the fact that the Union had made cer-tain inquiries concerning Thompson. In fact the Unionhad dropped the grievance before Thompson was re-called and it was not reactivated until Thompson left theCompany's employ. The renewed questioning of theCompany by a union agent after the recall did notappear to pose a serious threat to the Company or give ita motive for discharging an employee who was sched-uled to be leaving in any event in a month when theperson he was replacing returned from leave of absence.Furthermore Thompson demonstrated in his testimonythat he was not overly dedicated to the accuracy of hisfacts. He made some misstatements concerning hisformer employment on his application for employmentwith the Company. He testified that a former girl friendhad filled in the application, that he had just signed it,and that he was not sure whether he had reviewed it ornot. He acknowledged that some of the statements in theapplication were incorrect. His casual attitude toward ac-curacy was reflected by his testimony that he onlylooked over the application briefly because he had ob-tained the job through a personal friend of the servicemanager and he would have gotten it even if the piece ofpaper were blank. Thompson's credibility was also notenhanced by his propensity to exaggerate his ability as amechanic. He testified that he considered himself a jour-neyman mechanic in areas that he knew best and then hewent on to aver that a journeyman needed 4 years of ap-prenticeship, which he did not have. His testimony indi-cated that both his experience and his skills as a mechan-ic were limited.In sum I credit Pleau's version of the conversation andI do not credit Thompson. There is, therefore, no credi-ble evidence that Pleau threatened to discharge Thomp-son unless Thompson withdrew his grievance and I rec-ommend that paragraph 9 of the complaint be dismissed.C. The July 31, 1980, Conversation-The 8(a)(3)Allegations-Facts and ConclusionParagraph 10 of the complaint alleges that on July 31the Company discharged Thompson because of Thomp-son's union or other protected activity. Once again thereis a sharp conflict in the testimony of Thompson andPleau.Thompson testified as follows. At 8 a.m. on July 31 hewas paged by Pleau to report to Pleau's office. No oneelse was present. Pleau asked Thompson what Thomp-son's decision was. Thompson replied by saying that,until the Company proved to him and the Union that hisgrievance was false and that there was not enough work,he was not going to dismiss any grievance. Pleau said,"I'm sorry, you feel that way. I guess that's it." Thomp-son then punched out and went home.Pleau testified to the following. In the early morningof July 31 Thompson came into the used-car office andspoke to Pleau. No one else was present. Thompson saidthat he had decided that he did not want to wash cars.Pleau told Thompson that some work was better thannone if he were financially distressed and he askedThompson whether Thompson had another job to go to.Thompson said that he had not. Thompson also said thathe did not think he wanted to continue doing what hadbeen assigned to him as he had been given no guaranteesabout the future or about when he would get back hisold job. Pleau asked whether that meant that Thompsonwas quitting and Thompson said that it did. Thompsonturned around and left the office.For the reasons set forth in the section above, I be-lieve that Pleau was a more credible witness thanThompson. I therefore credit Pleau's testimony which in-dicates that Thompson voluntarily quit his employmentand I discredit Thompson's testimony which indicatesthat he was discharged.10Based on the findings above I conclude that there isno credible evidence that Thompson was discharged orconstructively discharged and I therefore recommendthat part of the complaint which alleges that Thompsonwas discharged because of his union or other protectedactivity be dismissed.D. The Challenged BallotHaving found that the General Counsel has failed toestablish that Thompson was discharged in violation of'o Thompson testified that shortly after his conversation with Pleau onJuly 31, he told fellow employee Tony Martinez that he had been firedby Pleau. Martinez corroborated that testimony and it is credited. Whilethat evidence establishes that Thompson's claim was not recently fabri-cated, it does not establish that the claim is true.312 DOWNTOWN FORD SALESthe Act and having found that he was no longer an em-ployee at the time of the election on March 13, 1981, 1recommend that the challenge to his ballot be sustained.I also find that a majority of the votes cast in the elec-tion were not cast for the Union, and I therefore recom-mend that the results of the election be certified.CONCI USIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Company has not engaged in the unfair laborpractices alleged in the complaint.4. The challenge to the ballot of Thompson has beensustained.5. A majority of the votes cast in the election were notcast for the Union.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "The complaint is dismissed in its entirety.IT IS FURTHER RECOMMENDED that the challenges tothe ballot of Steve Thompson be sustained in connectionwith the election held on March 13, 1981, in Case 20-RM-2346, and that the results of that election be certi-fied.l In the event no exceptions are riled as provided by Set 102 46 ofthe Rules and Regulations of the National L.abor Relations Board. thefindings. cotnclusion., and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed saivcd fir all purposes313